[Cite as In re S.M., 2016-Ohio-7816.]


STATE OF OHIO                     )                IN THE COURT OF APPEALS
                                  )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

IN RE: S.M.                                        C.A. Nos.     16AP0045
       S.S.                                                      16AP0046
       S.S.                                                      16AP0047
       S.S.                                                      16AP0048
       N.K.                                                      16AP0049
       W.K.                                                      16AP0050



                                                   APPEAL FROM JUDGMENT
                                                   ENTERED IN THE
                                                   COURT OF COMMON PLEAS
                                                   COUNTY OF WAYNE, OHIO
                                                   CASE Nos. 2014 JUV C 000641
                                                              2014 JUV C 000642
                                                              2014 JUV C 000643
                                                              2014 JUV C 000644
                                                              2014 JUV C 000645
                                                              2014 JUV C 000718

                                 DECISION AND JOURNAL ENTRY

Dated: November 21, 2016



        SCHAFER, Judge.

        {¶1}     Appellant, Natasha M. (“Mother”), appeals from a judgment of the Wayne

County Court of Common Pleas, Juvenile Division, that terminated her parental rights to her six

minor children and placed them in the permanent custody of Wayne County Children Services

Board (“CSB”). This Court affirms.
                                                 2


                                                 I.

       {¶2}    Mother is the biological mother of S.M., born November 3, 2003; S.S., born

February 26, 2006; S.S., born February 28, 2007; S.S., born January 20, 2008; N.K., born

February 20, 2013; and W.K., born June 14, 2015.

       {¶3}    This family originally resided in Michigan, where they had been involved with

Child Protective Services because of domestic violence in the home that had resulted in injury to

the oldest child, S.M. The family relocated to Wooster during February 2013.

       {¶4}    CSB received referrals about the family during November 2013 and opened a

voluntary case with Mother during January 2014 due to concerns about drug use and domestic

violence in the home. Mother admitted that she and her children had often been the victims of

domestic violence perpetrated by the father of her then youngest child, N.K. She also admitted

that the father used illegal drugs, but did not admit then that she also abused drugs.

       {¶5}    During March and April 2014, Mother tested positive for marijuana and cocaine.

CSB continued to receive referrals about domestic violence and drug use in the home and,

through its own experience with the family, had become aware of the poor condition of the home

and the inability of the parents to meet the children’s basic needs.

       {¶6}    Consequently, on June 5, 2014, CSB filed complaints to allege that S.M., S.S.,

S.S., S.S., and N.K. were neglected and dependent children. The trial court later adjudicated the

children dependent and allowed them to stay in Mother’s custody under an order of protective

supervision. Two months later, following another incident of domestic violence perpetrated by

the father of N.K. against Mother and one of the children, the trial court issued an order that the

father have no contact with Mother or the children.
                                                3


       {¶7}    On December 8, 2014, S.M. was removed from Mother’s custody and placed in

the emergency temporary custody of CSB. Mother had contacted the agency and asked that S.M.

be removed from her home because she was then pregnant with W.K. and was unable to control

S.M.’s behavioral problems and physical aggression.

       {¶8}    On April 27, 2015, the trial court removed the other children from Mother’s

custody because she continued to violate the no contact order by allowing the father of N.K. to

have contact with her and the children. CSB also believed that Mother had been exposing the

children to another man who was a sex offender. Moreover, Mother was not complying with the

substance abuse or domestic violence components of the case plan. Although Mother admitted

that she had a past substance abuse problem, she denied that she had a drug problem during this

case and refused to engage in substance abuse treatment or drug testing.

       {¶9}    Shortly after W.K. was born, CSB filed a complaint to allege that he was an

abused, neglected, and dependent child because he tested positive for marijuana and cocaine at

the time of his birth. W.K. was later adjudicated dependent and placed in the temporary custody

of CSB.

       {¶10} Mother did not appear for W.K.’s adjudicatory or dispositional hearings. In fact,

Mother stopped visiting her five older children two weeks before W.K. was born. Mother

stopped attending hearings and failed to maintain any contact with CSB, the guardian ad litem,

or the trial court. Mother’s trial counsel also informed the trial court that she also had been

unable to contact Mother.

       {¶11} CSB eventually moved for permanent custody of all six children, alleging, among

other grounds, that their parents had abandoned them and that permanent custody was in their

best interests. After CSB moved for permanent custody, Mother and the father of N.K. and W.K.
                                                 4


were indicted and later convicted of felony drug charges and sentenced to periods of

incarceration of one and three years.

       {¶12} This case proceeded to a two-day hearing on the permanent custody motions. On

June 28 and June 29, 2016, the trial court terminated Mother’s parental rights and placed each

child in the permanent custody of CSB.1 On August 1, 2016, Mother’s appointed counsel filed a

notice of appeal in each child’s case and the six appeals were later consolidated.

       {¶13} Because Mother’s counsel filed these appeals more than 30 days after the trial

court entered its permanent custody judgments, this Court initially questioned its jurisdiction to

hear the consolidated appeal and CSB filed a motion to dismiss the appeal. This Court lacked

access to the trial court record at that time, however, so it postponed ruling on the timeliness of

the consolidated appeal.

       {¶14} This Court has since reviewed the appellate record that was transmitted by the

juvenile court. The record fails to reveal that the appeal is untimely because it does not

demonstrate proper service of the permanent custody decisions. Specifically, the clerk did not

make a notation of service on the docket in any of the six children’s cases.2 Scott v. McCluskey,

9th Dist. Summit No. 25838, 2012-Ohio-2484, ¶ 20 (“In the absence of a notation in the docket,

service is not complete.”). “Therefore, the time for filing a notice of appeal never began to run

because the trial court failed to comply with Civ.R. 58(B) * * * [and] appellant’s appeal in this

case was timely filed under App.R. 4(A).” In re Anderson, 92 Ohio St.3d 63, 67 (2001). See




       1
          The judgment pertaining to W.K. was filed on June 29. All of the other judgments were
filed on June 28.
        2
          Although CSB submitted uncertified documents to this Court to suggest that electronic
service to counsel was noted on the docket, none of that information is included in the appellate
record that was transmitted by the clerk of courts.
                                                 5


also Clermont Cty. Transp. Improvement Dist. v. Gator Milford, L.L.C., 141 Ohio St.3d 542,

2015-Ohio-241, syllabus.

       {¶15} In lieu of a merit brief, appellate counsel filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), in which she asserted that there were no meritorious issues to

raise on Mother’s behalf and that an appeal would be frivolous. Counsel moved this Court to

accept the Anders Brief in lieu of a merit brief and to permit her to withdraw from the case.

       {¶16} Mother’s appellate counsel presented four potential issues for review but

concluded that none of them has merit. This Court agrees.

                                   Possible Issue for Review I

       The trial court erred by finding that permanent custody was in the children’s
       best interests.

                                  Possible Issue for Review II

       The trial court erred by finding permanent custody was in the best interest of
       the children where multiple relative placements were available for the
       children.

                                  Possible Issue for Review III

       Appellant-Mother was afforded ineffective assistance of counsel because
       counsel did not ask for a continuance of the final hearing or have Appellant-
       Mother transported so that she could attend and offer evidence at the final
       hearing.

                                  Possible Issue for Review IV

       The trial court erred by granting permanent custody of W.K. to [CSB] when
       less than five months had passed on his case and Appellant-Mother could
       complete her services should the trial court grant the extensions permitted by
       law.

       {¶17} Because the possible issues for review are closely related, this Court will address

them together. To begin with, there is no merit to the assertion that the second day of the hearing

should have been continued and/or that Mother should have been transported to attend. Mother
                                                6


missed the first day of the hearing, although she had received notice and was not then

incarcerated, and informed her counsel that she agreed to allow the second day of the hearing to

go forward without her being present.

       {¶18} The remaining possible issues pertain to the substantive merits of the permanent

custody decision. Before a juvenile court may terminate parental rights and award permanent

custody of children to a proper moving agency it must find clear and convincing evidence of

both prongs of the permanent custody test: (1) that the children are abandoned; orphaned; have

been in the temporary custody of the agency for at least 12 months of a consecutive 22-month

period; they or another child in a parent’s custody have been adjudicated abused, neglected, or

dependent on three separate occasions; or they cannot be placed with either parent within a

reasonable time or should not be placed with either parent, based on an analysis under R.C.

2151.414(E); and (2) that the grant of permanent custody to the agency is in the best interest of

the children, based on an analysis under R.C. 2151.414(D). See R.C. 2151.414(B)(1) and

2151.414(B)(2); see also In re William S., 75 Ohio St.3d 95, 99 (1996).

       {¶19} The trial court found that CSB satisfied the first prong of the permanent custody

test because Mother had abandoned all of her children. The record reveals that, at the time that

CSB moved for permanent custody, Mother had not had contact with her five oldest children for

more than five months and had not had contact with then five-month-old W.K. since shortly after

his birth. It was not until several months after CSB moved for permanent custody that Mother

was indicted and incarcerated on felony drug charges.

       {¶20} Next, the trial court found that permanent custody was in the best interests of all

six children. Because Mother’s youngest child, W.K., had been in CSB’s custody for much less

time than his older siblings, the trial court was not time barred from extending temporary custody
                                                  7


in his case. See R.C. 2151.415(D)(4). Therefore, appellate counsel asserts a possible issue of

whether the trial court erred in failing to extend temporary custody in his case. The trial court

was required to conduct a best interest analysis to determine whether to place W.K. in the

permanent custody of the agency or to extend temporary custody. Moreover, the trial court

would have had authority to extend temporary custody only if it also found that Mother had

made “significant progress” on the case plan and that there was reasonable cause to believe that

W.K. would be reunified with her or otherwise permanently placed during the extension period.

R.C. 2151.415(D)(1). As detailed above, Mother had not made significant progress on the

reunification goals of the case plan and there was no evidence that W.K. could be returned to her

custody within the extension period.

       {¶21} Furthermore, the record includes overwhelming evidence that permanent custody

was in the best interests of all six children. When determining the children’s best interests under

R.C. 2151.414(D), the juvenile court must consider all relevant factors, including the interaction

and interrelationships of the children, their wishes, the custodial history of the children, and their

need for permanence in their lives. See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-

Ohio-6284, ¶ 11. The trial court was also required to consider its finding that Mother abandoned

her children. See R.C. 2151.414(D) and R.C. 2151.414(E)(10).

       {¶22} While the children resided outside her home, Mother was permitted to visit them

weekly for two-hour, supervised visits. Mother did not attend the scheduled visits consistently,

however, and the children would become upset and act out when she failed to come. Before

W.K. was born in June 2015, Mother stopped visiting her children entirely. By the end of the

permanent custody hearing, Mother had not seen any of her children for almost one year. She
                                                 8


had not developed a relationship with W.K. because she had not seen him since shortly after his

birth.

         {¶23} Because Mother had abandoned her children and had made no efforts to work on

the case plan or provide for their basic needs, the guardian ad litem recommended that all six

children be placed in the permanent custody of CSB so they could be placed for adoption.

Mother’s children were in need of a legally secure permanent placement because the five oldest

children had lived in temporary placements for approximately two years and W.K. had lived in a

temporary placement for his entire life. Although Mother’s appellate counsel raised a possible

issue about whether CSB had adequately considered relatives for possible placement of the

children, the evidence before the trial court demonstrated that the agency had investigated

maternal and paternal relatives to provide permanent homes for the children. CSB had contacted

several relatives who lived in this area and out of state but, by the time of the hearing, had been

unable to find any suitable relative who was willing and able to take legal custody of any of the

children. Several relatives had criminal backgrounds or other problems that prevented them

from being approved for placement, while others who may have been suitable had removed

themselves from consideration because they were not willing or able to provide the children with

a permanent home.

         {¶24} There is nothing in the record to suggest that any of the possible issues for review

have merit. Moreover, this Court’s independent review of the record has failed to reveal any

issues that would arguably support a reversal of the judgment of the trial court. Consequently,

Mother’s appeal is without merit and frivolous under Anders, 386 U.S. 738 (1967). The request

by Mother’s attorney for permission to withdraw is granted.
                                                 9


                                                III.

       {¶25} Mother’s appeal is without merit. The judgment of the Wayne County Court of

Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT



CARR, P. J.
WHITMORE, J.
CONCUR.
                                          10


APPEARANCES:

CHRISTINA I. REIHELD, Attorney at Law, for Appellant.

WILLIAM LANDERS, Attorney at Law, for Appellee.

RACHEL HOFFEE, Attorney at Law, for Appellee.

GLADENE HERSHBERGER, Guardian ad Litem.